Case 2:19-cr-00030-GZS Document 161 Filed 07/29/20 Page 1 of 2                                      PageID #: 3040



                                   UNITED STATES DISTRICT COURT
                                        DISTRICT OF MAINE

    UNITED STATES OF AMERICA,                            )
                                                         )
                                                         )
    v.                                                   )
                                                         ) Docket no. 2:19-cr-00030-GZS
    MICHAEL LIBERTY, et al.,                             )
                                                         )
                                                         )
                            Defendants.                  )
                                                         )


                               AMENDED TRIAL SCHEDULING ORDER


         At the request of counsel, the Court convened a telephonic conference on June 17, 2020.

Attorneys Alfred Frawley, Jay McCloskey, and Thimi Mina appeared for Defendant Liberty.

Attorney Bruce Merrill appeared for Defendant Hess. Assistant United States Attorneys Donald

Clark, Michelle Pascucci, and Matthew Sullivan appeared for the Government.

         For reasons discussed on the record, all counsel agreed to confer on a further continuance that

would re-schedule the trial from Ocotober 2020 to April 2021. On June 24, 2020, the parties filed

their Amended Joint Motion to Continue Trial and Exclude Time (ECF No. 158). The Court has

already entered a Speedy Trial Order granting that request (ECF No. 159).

         Trial in this matter is now scheduled to begin on April 26, 2021, with the Court reserving

five continuous weeks for trial. Jury selection for this trial is tentatively set for April 5, 2020 before

Magistrate Judge Nivison. 1




1
  All counsel previously consented to jury selection before the Magistrate Judge. Counsel shall file a written notice of
this consent by no later than February 1, 2021.
Case 2:19-cr-00030-GZS Document 161 Filed 07/29/20 Page 2 of 2                                         PageID #: 3041



           The Court now sets the following firm trial schedule and trial-related deadlines:

           Requested Voir Dire:                                    March 22, 2021

           Any Additional Motions in Limine &
           Trial Briefs (not to exceed 25 pages):                  March 5, 2021

           Responses to any motions in limine:                     March 22, 2021 2

           Requested Jury Instructions:                            April 1, 2021

           Jury Selection:                               April 5, 2021 before Magistrate Judge Nivison

           The Government estimates that presentation of its case-in-chief with anticipated cross-

examination will take three weeks. Defendants estimated they will need an additional two weeks to

present their defense. By no later than April 12, 2021, counsel shall present to the Court a joint plan

to allot the reserved trial time or notify the Court that they have been unable to reach an agreement.

In the absence of an agreement, the Court will develop its own plan to allot and track the reserved

trial time prior to the commencement of trial.                     Each trial day will run from 8:30 AM until

approximately 3:00 PM with two fifteen-minute breaks at approximately 10:30 AM and 12:30 PM.

The Court may extend the length of any trial day to complete a particular witness, or to ensure that

the trial is completed by May 28, 2021.

           Counsel are encouraged to confer with opposing counsel, the Clerk’s Office, and the Court’s

I.T. Department to streamline the trial to the extent possible. If issues remain after conferring, counsel

are encouraged to contact the Clerk’s Office to request an additional trial management conference

prior to April 12, 2021.

           SO ORDERED.

                                                                   /s/ George Z. Singal
                                                                   United States District Judge

Dated this 29th day of July, 2020.

2
    No replies are contemplated but counsel are free to seek leave to file an expedited reply upon receipt of the response.



                                                               2
